
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.11


NUTRACEUTICAL INTERNATIONAL CORPORATION
1995 STOCK OPTION PLAN

Article I

Purpose of Plan

        The 1995 Stock Option Plan (the "Plan") of Nutraceutical International
Corporation (the "Company"), for executive and other key employees of the
Company, is intended to advance the best interests of the Company by providing
those persons who have a substantial responsibility for its management and
growth with additional incentives by allowing them to acquire an ownership
interest in the Company and thereby encouraging them to contribute to the
success of the Company and to remain in its employ. The availability and
offering of stock options under the Plan also increases the Company's ability to
attract and retain individuals of exceptional managerial talent upon whom, in
large measure, the sustained progress, growth and profitability of the Company
depends.

Article II

Definitions

        For purposes of the Plan, except where the context clearly indicates
otherwise, the following terms shall have the meanings set forth below:

        "Act" shall mean the Securities and Exchange Act of 1934, as amended.

        "Board" shall mean the Board of Directors of the Company.

        "Cause" shall mean (i) the willful failure by a Participant to perform
duties reasonably requested by the board of directors or president of the
Company, (ii) the engaging by a Participant in conduct which is materially
injurious to the Company or its Subsidiaries, (iii) gross negligence or willful
misconduct by a Participant in the performance of such Participant's duties
which results in, or causes harm to the Company or any of its Subsidiaries,
(iv) any breach by a Participant of any covenant in an option agreement with the
Company, or (v) a Participant's conviction of a crime involving fraud or
misrepresentation or a felony; provided, that with respect to clauses (i) and
(iv) above, if such failure or breach is capable of cure, such failure or breach
shall not be deemed to constitute "Cause" unless such failure or breach remains
uncured after the expiration of 15 days following delivery of written notice to
Participant by the Company.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

        "Committee" shall mean the committee of the Board which may be
designated by the Board to administer the Plan. The members of the Committee
shall be appointed from time to time by, and shall serve at the discretion of,
the Board of Directors. At all times during which the Company has a class of
securities registered under Section 12 of the Act, the Committee shall consist
of not less than two directors who are "disinterested persons" under Rule 16b-3
promulgated under the Act.

        "Common Stock" shall mean the Company's Common Stock, par value $.01 per
share.

        "Company" shall mean Nutraceutical International Corporation, a Delaware
corporation, and any subsidiary corporation of Nutraceutical International
Corporation as such term is defined in Section 425(f) of the Code.

        "Disability" shall mean the inability (as determined by the Board in its
sole discretion) of such Participant, as a result of incapacity due to physical
or mental illness, to perform his duties with the Company for more than
six months in aggregate during any twelve-month period.

        "Fair Market Value" of the Common Stock shall be determined by the
Committee or, in the absence of the Committee, by the Board.

        "Participant" shall mean any executive or other key employee of the
Company who has been selected to participate in the Plan by the Committee or the
Board.

        "Sale of the Company" shall mean a merger or consolidation effecting a
change in control of the Company, a sale of all or substantially all of the
Company's assets or a sale of a majority of the Company's outstanding voting
securities.

Article III

Administration; Qualification under Section 16

        The Plan shall be administered by the Committee; provided, however, that
if for any reason the Committee shall not have been appointed by the Board, all
authority and duties of the Committee under the Plan shall be vested in and
exercised by the Board. Subject to the limitations of the Plan, the Committee
shall have the sole and complete authority to: (i) select Participants,
(ii) grant Options (as defined in Article IV below) to Participants in such
forms and amounts as it shall determine, (iii) impose such limitations,
restrictions and conditions upon such Options as it shall deem appropriate,
(iv) interpret the Plan and adopt, amend and rescind administrative guidelines
and other rules and regulations relating to the Plan, (v) correct any defect or
omission or reconcile any inconsistency in the Plan or in any Option granted
hereunder and (vi) make all other determinations and take all other actions
necessary or advisable for the implementation and administration of the Plan.
The Committee's determinations on matters within its authority shall be
conclusive and binding upon the Participants, the Company and all other persons.
All expenses associated with the administration of the Plan shall be borne by
the Company. The Committee may, as approved by the Board and to the extent
permissible by law, delegate any of its authority hereunder to such persons as
it deems appropriate.

        With respect to persons subject to Section 16 of the Act ("Section 16
Persons"), transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors promulgated under the Act.
To the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee. Moreover, in the event the Plan does not
include a provision required by Rule 16b-3 to be stated therein, such provision
(other than one relating to eligibility requirements, or the price and amount of
awards) shall be deemed automatically to be incorporated by reference into the
Plan insofar as Participants who are Section 16 Persons are concerned.

Article IV

Limitation on Aggregate Shares

        The number of shares of Common Stock with respect to which options may
be granted under the Plan (the "Options") and which may be issued upon the
exercise thereof shall not exceed, in the aggregate, 26,000 shares; provided,
however, that the type and the aggregate number of shares which may be subject
to Options shall be subject to adjustment in accordance with the provisions of
paragraph 6.8 below, and further provided that to the extent any Options expire
unexercised or are cancelled, terminated or forfeited in any manner without the
issuance of Common Stock thereunder, such shares shall again be available under
the Plan. The 26,000 shares of Common Stock available under the Plan may be
either authorized and unissued shares, treasury shares or a combination thereof,
as the Committee shall determine.

Article V

Awards

        5.1   Options. The Committee may grant Options to Participants in
accordance with this Article V.

        5.2   Form of Option. Options granted under this Plan may be
nonqualified stock options or "incentive stock options" within the meaning of
Section 422A of the Code or any successor provision.

        5.3   Exercise Price. The option exercise price per share of Common
Stock shall be fixed by the Committee at not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant.

        5.4   Exercisability. Options shall be exercisable at such time or times
as the Committee shall determine at or subsequent to grant.

        5.5   Payment of Exercise Price. Options shall be exercised in whole or
in part by written notice to the Company (to the attention of the Company's
Secretary) accompanied by payment in full of the option exercise price. Payment
of the option exercise price shall be made in cash (including check, bank draft
or money order) or, in the discretion of the Committee, by delivery of a
promissory note (if in accordance with policies approved by the Board).

        5.6   Terms of Options. The Committee shall determine the term of each
Option, which term shall in no event exceed ten years from the date of grant.

Article VI

General Provisions

        6.1   Conditions and Limitations on Exercise. Options may be made
exercisable in one or more installments, upon the happening of certain events,
upon the passage of a specified period of time, upon the fulfillment of certain
conditions or upon the achievement by the Company of certain performance goals,
as the Committee shall decide in each case when the Options are granted.

        6.2   Sale of the Company. In the event of a Sale of the Company, the
Committee may provide, in its discretion, that the Options shall become
immediately exercisable by any Participants who are employed by the Company at
the time of the Sale of the Company and that such Options shall terminate if not
exercised as of the date of the Sale of the Company or other prescribed period
of time.

        6.3   Written Agreement. Each Option granted hereunder to a Participant
shall be embodied in a written agreement (an "Option Agreement") which shall be
signed by the Participant and by the Chairman or the President of the Company
for and in the name and on behalf of the Company and shall be subject to the
terms and conditions prescribed herein (including, but not limited to, (i) the
right of the Company and such other persons as the Committee shall designate
("Designees") to repurchase from each Participant, and such Participant's
transferees, all shares of Common Stock issued or issuable to such Participant
on the exercise of an Option in the event of such Participant's termination of
employment, (ii) rights of first refusal granted to the Company and Designees,
(iii) holdback and other registration right restrictions in the event of a
public registration of any equity securities of the Company and (iv) any other
terms and conditions which the Committee shall deem necessary and desirable).

        6.4   Listing, Registration and Compliance with Laws and Regulations.
Options shall be subject to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares subject to the Options upon any securities exchange
or under any state or federal securities or other law or regulation, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of the Options or
the issuance or purchase of shares thereunder, no Options may be granted or
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The holders of such Options will
supply the Company with such certificates, representations and information as
the Company shall request and shall otherwise cooperate with the Company in
obtaining such listing, registration, qualification, consent or approval. In the
case of officers and other persons subject to Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Committee may at any time impose any
limitations upon the exercise of an Option that, in the Committee's discretion,
are necessary or desirable in order to comply with such Section 16(b) and the
rules and regulations thereunder. If the Company, as part of an offering of
securities or otherwise, finds it desirable because of federal or state
regulatory requirements to reduce the period during which any Options may be
exercised, the Committee, may, in its discretion and without the Participant's
consent, so reduce such period on not less than 15 days' written notice to the
holders thereof.

        6.5   Nontransferability. Options may not be transferred other than by
will or the laws of descent and distribution and, during the lifetime of the
Participant, may be exercised only by such Participant (or his legal guardian or
legal representative). In the event of the death of a Participant, exercise of
Options granted hereunder shall be made only:

          (i)  by the executor or administrator of the estate of the deceased
Participant or the person or persons to whom the deceased Participant's rights
under the Option shall pass by will or the laws of descent and distribution; and

         (ii)  to the extent that the deceased Participant was entitled thereto
at the date of his death, unless otherwise provided by the Committee in such
Participant's Option Agreement.

        6.6   Expiration of Options.

        (a)   Normal Expiration. In no event shall any part of any Option be
exercisable after the date of expiration thereof (the "Expiration Date"), as
determined by the Committee pursuant to paragraph 5.6 above.

        (b)   Early Expiration Upon Termination of Employment. Except as
otherwise provided by the Committee in the Option Agreement, any portion of a
Participant's Option that was not vested and exercisable on the date of the
termination of such Participant's employment for whatever reason shall expire
and be forfeited as of such date; provided, however, that: (i) if any
Participant dies or becomes subject to any Disability, such Participant's Option
will expire 90 days after the date of his death or Disability, but in no event
after the Expiration Date, (ii) if any Participant retires (with the approval of
the Committee or the Board), his Option will expire 90 days after the date of
his retirement, but in no event after the Expiration Date, and (iii) if any
Participant is discharged for any reason other than for Cause, such
Participant's Option will expire 30 days after the date of his discharge, but in
no event after the Expiration Date.

        6.7   Withholding of Taxes. The Company shall be entitled, if necessary
or desirable, to withhold from any Participant from any amounts due and payable
by the Company to such Participant (or secure payment from such Participant in
lieu of withholding) the amount of any withholding or other tax due from the
Company with respect to any Option Shares issuable under the Plan, and the
Company may defer such issuance unless indemnified to its satisfaction.

        6.8   Adjustments. In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the shares of
Common Stock, the Board or the Committee may, in order to prevent the dilution
or enlargement of rights under outstanding Options, make such adjustments in the
number and type of shares authorized by the Plan, the number and type of shares
covered by outstanding Options and the exercise prices specified therein as may
be determined to be appropriate and equitable.

        6.9   Rights of Participants. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant's
employment at any time (with or without Cause), nor confer upon any Participant
any right to continue in the employ of the Company for any period of time or to
continue his present (or any other) rate of compensation and, except as
otherwise provided under this Plan or by the Committee in the Option Agreement,
in the event of any Participant's termination of employment (including, but not
limited to, the termination of a Participant's employment by the Company without
Cause) any portion of such Participant's Option that was not previously vested
and exercisable will expire and be forfeited as of the date of such termination.
No employee shall have a right to be selected as a Participant or, having been
so selected, to be selected again as a Participant.

        6.10   Amendment, Suspension and Termination of Plan. The Board or the
Committee may suspend or terminate the Plan or any portion thereof at any time
and may amend it from time to time in such respects as the Board or the
Committee may deem advisable; provided, however, that no such amendment shall be
made without stockholder approval to the extent such approval is required by
law, agreement or the rules of any exchange upon which the Common Stock is
listed, and no such amendment, suspension or termination shall impair the rights
of Participants under outstanding Options without the consent of the
Participants affected thereby. No Options shall be granted hereunder after the
tenth anniversary of the adoption of the Plan.

        6.11   Amendment, Modification and Cancellation of Outstanding Options.
The Committee may amend or modify any Option in any manner to the extent that
the Committee would have had the authority under the Plan initially to grant
such Option; provided that no such amendment or modification shall impair the
rights of any Participant under any Option without the consent of such
Participant. With the Participant's consent, the Committee may cancel any Option
and issue a new Option to such Participant.

        6.12   Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee, the
members of the Committee shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided, however, that any such Committee member shall be
entitled to the indemnification rights set forth in this paragraph 6.12 only if
such member has acted in good faith and in a manner that such member reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful, and further provided that upon the institution
of any such action, suit or proceeding a Committee member shall give the Company
written notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Committee member undertakes to handle and defend it
on his own behalf.

* * * * *





QuickLinks


EXHIBIT 10.11

